This cause presents error from the district court of Okmulgee county, wherein plaintiff in error was defendant and defendant in error was plaintiff. Parties will be referred to as they appeared in the court below. Plaintiff brought this action against the defendant for damages. Trial was had before a jury, which resulted in a verdict in favor of plaintiff, and defendant appeals. This action grew out of a collision between plaintiff's automobile and defendant's train at a point where a public highway crossed defendant's railroad.
Plaintiff in error presents in its brief two assignments of error. The first assignment of error was that the trial court erred in the instructions to the jury, and presents instruction No. 17 of the court's general instructions to the jury.
A careful examination of the entire instructions given to the jury, under the issues joined by the pleading and the testimony presented in this cause, discloses that the same were reasonably fair when taken as a whole. Where the instructions together fairly and reasonably state the law in the case on the issues joined, although instructions standing alone may misstate the law, if others are given which, when taken together with the improper one, make it appear that the jury was not misled thereby, such instructions do not constitute reversible error. Considering the instructions as a whole, with all the evidence in the case, it cannot be said that giving the instructions complained of was error.
It is next contended by defendant, plaintiff in error, that the verdict of the jury is *Page 88 
not sustained by sufficient evidence. An examination of the record discloses that this contention is without merit.
This court will not disturb the verdict of the jury, where there is competent evidence reasonably tending to sustain the same. Plaintiff in error, defendant below, further contends that the instruction complained of is erroneous for the further reason that it is in direct conflict with certain other instructions given by the court. With this contention, we do not agree. The instructions, taken as a whole, fairly state the law, and there is no conflict which is prejudicial to the rights of plaintiff in error, defendant below.
This cause was tried in the district court to a jury, resulting in a verdict for plaintiff below, defendant in error. An examination of the instructions, testimony of witnesses, and the verdict of the jury, discloses that no prejudicial error occurred in the trial. Where questions of fact are presented to the jury under proper instructions, taking the instructions as a whole, and there is conflict in the evidence, the same is for the determination of the jury.
Finding no prejudicial error, the judgment of the trial court is affirmed.
RILEY, CULLISON, McNEILL, and KORNEGAY, JJ., concur. LESTER, C. J., and SWINDALL, J., dissent.